- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling Exhibit 10.3 AMERICAN TONERSERV CORP. Compensation Plan  Dan Brinker Position: Chairman Status: Board Seat Compensation Details: · Base Salary: $24,000 per year, paid on a bi-weekly basis through regular ATS payroll · Other: Additional $200 per hour for consulting work beyond scope of Chairman position · Stock: Continue vesting existing incentive stock options Signatures / Acknowledgement May 1st , 2009 Effective Date Chuck Mache, President & CEO Date Tom Hackel, Director Date Dan Brinker, Chairman Date 1
